Citation Nr: 0931637	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge, 
for a period of service from September 1981 to March 1984, 
does not constitute a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The appellant served on active duty from September 1981 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 determination, in 
which the RO found that the character of the appellant's 
discharge was a bar to eligibility for VA benefits.

The appellant failed to appears at hearings scheduled at the 
RO before a Veterans Law Judge in March and July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks to reopen a previously denied claim 
whether the character of his discharge is a bar to VA 
benefits.

In a March 2006 administrative decision, the RO found that 
the character of the appellant's discharge was a bar to VA 
compensation.  It was determined that his "other than 
honorable discharge" was due to his own willful and 
persistent misconduct with no indication of insanity as a 
mitigating factor.

Although notified of the March 2006 denial in an April 2006 
letter, the appellant did not initiate an appeal of that 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The Board notes that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  As such, claims for basic eligibility that 
have previously been finally denied must first meet the new 
and material evidence requirement before that claim can be 
reopened.  The issue of new and material evidence must be 
addressed regardless of whether the RO based its 
determination on that issue.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).

In September 2007, the appellant submitted claims of 
entitlement to service connection for a spinal injury as well 
as for post-traumatic stress disorder (PTSD).  In a September 
2007 letter, the RO again determined that the appellant's 
discharge was a bar to eligibility for VA benefits.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.

Unfortunately, the previous correspondence sent by the RO in 
September 2007 only mentioned in passing that the appellant's 
claim of entitlement to VA benefits had previously been 
denied in March 2006 based on the character of his discharge 
from service as well as informed the appellant of ways to 
change his character of discharge or correct his military 
records by contacting the Service Department.  However, there 
was no mention of the requirements for new and material 
evidence or evidence and information that is necessary to 
establish a claim of eligibility for VA benefits based on the 
character of discharge.  Nor did the correspondence 
adequately notify the appellant of what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim of eligibility for VA benefits based 
on the character of discharge that were found insufficient in 
the previous March 2006 denial.  Therefore, the appellant 
should be provided with a proper notice letter that complies 
with the Court's holding in Kent.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should send the appellant a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to the matter of 
whether new and material evidence has been 
received to reopen his claim that the 
character of his discharge, for a period 
of service from September 1981 to March 
1984, does not constitute a bar to the 
payment of VA benefits.  The appellant 
should be provided correspondence which 
contains the applicable standard for the 
submission of new and material evidence.  
The notice should explain that "material 
evidence" is existing evidence, that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  The letter should specifically 
discuss the bases for the denial of the 
appellant's claim that his character of 
discharge does not constitute a bar to the 
payment of VA benefits in the prior final 
March 2006 RO decision as well as notify 
the appellant of the specific evidence and 
information that is necessary to reopen 
his claim regarding eligibility for VA 
benefits based on the character of 
discharge.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

